Filed 10/29/20 I.B. v. Superior Court CA1/1


                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 I.B.,
             Petitioner,
                                                                              A160786
 v.
 SUPERIOR COURT OF CONTRA                                                     (Contra Costa County
 COSTA COUNTY,                                                                 Super. Ct. No. J19-00493)
             Respondent;


 CONTRA COSTA COUNTY
 CHILDREN AND FAMILY SERVICES
 BUREAU et al.,
             Real Parties in Interest.


         In this juvenile writ proceeding, I.B. (mother) seeks extraordinary relief
from the juvenile court order setting a permanency planning hearing for her
daughter, I.Z.B., pursuant to section 366.26 of the Welfare and Institutions
Code.1 Mother argues that the juvenile court erred both in finding no
substantial probability of I.Z.B.’s return if reunification services were



       All statutory references are to the Welfare and Institutions Code
         1

unless otherwise specified.


                                                               1
extended and in concluding that reasonable services were provided. We deny
the petition.
                              BACKGROUND
       In May 2019, the Contra Costa County Children and Family Services
Bureau (Bureau) detained I.Z.B. from mother and T.E. (father)2 shortly after
her birth. The Bureau’s dependency petition asserted that I.Z.B. was a child
described by section 300, subdivision (b), due to pervasive domestic violence
between mother and father and mother’s history of mental health issues,
both of which placed I.Z.B. at risk. Father had been banned from the hospital
due to his domestic violence behaviors and threatening actions. Mother—
who at 17 years of age was herself a dependent minor in Contra Costa
County— has a lengthy history of being a commercially sexually exploited
child (CSEC), beginning with sexual exploitation by her mother from the age
of 10.3 Prior to I.Z.B.’s birth, mother was refusing to enter any approved
placements because she did not want to leave father, despite multiple
domestic violence incidents. There were concerns that she had smoked
marijuana and was being trafficked while pregnant. Although mother had
been prescribed psychotropic medications for her mental health issues, she
was not taking them.
      Due to her age, a guardian ad litem was appointed for mother. At the
jurisdictional hearing in June 2019, pursuant to a mediated agreement,
mother and father pleaded no contest to an amended petition which realleged


      2 Father, a nonminor dependent, was raised to the status of presumed
father on May 23, 2019. His reunification services were terminated at the
six-month review, and he is not a party to this writ petition. Our discussion
of father is thus limited to facts relevant to mother’s arguments herein.
      3 As a child, mother had 58 child welfare referrals, including sustained
allegations of exploitation, caretaker absence/incapacity, general neglect, and
physical abuse.

                                       2
the domestic violence allegations but deleted the allegation regarding
mother’s mental health. Mother stipulated that she would participate in a
mental health assessment and follow its recommendations. The juvenile
court sustained the allegations in the amended petition and declared I.Z.B. to
be a person described by subdivision (b) of section 300.
      In recommending reunification services for mother in advance of the
dispositional hearing, the social worker noted that mother had a “history of
making poor choices” despite multiple interventions by the Bureau and the
probation department. The social worker opined that, in order to successfully
reunify with I.Z.B., mother would not only have to “fully engage in services,
but also put to practice everything she learns which in turn will improve her
behavior and how she responds to difficult situations in her life.” Mother
stated that she was taking the child welfare case very seriously and was
willing to learn and accept advice. At the July 18, 2019 dispositional hearing,
I.Z.B. was declared a juvenile court dependent, formally removed from
parental custody, and placed in foster care. Mother was ordered to
participate in a reunification plan, including domestic violence counseling,
general counseling, parenting classes, and substance abuse testing.
      Mother’s efforts to engage in reunification services were initially
hampered by repeated incidents of domestic violence and turmoil in her life.
Prior to disposition, mother had barely begun domestic violence and
counseling services in San Joaquin County, where she resided with her
stepfather, when she was arrested and placed in juvenile hall after a physical
altercation with her brother. Mother next went to a group home in Contra
Costa County, where she was given new resources to begin parenting classes,
a domestic violence support group, anger management classes, counseling,
and drug testing. Shortly after the July 18 dispositional hearing, father was



                                       3
arrested after he went to the group home, threatened mother and I.Z.B., and
gave mother a black eye. Mother disappeared from the group home on
August 22, 2019, and the social worker received information that mother had
been attacked by father at a McDonald’s. Mother moved in temporarily with
her sister, and the social worker assessed the home and again attempted to
connect mother with services in September 2019. Mother reported that she
worked with CSEC liaisons and was trying to get her diploma. On
October 15, 2019, mother stated that she had a domestic violence incident
with father that morning and that she had ended her relationship with him.
      Mother was accepted into a transitional housing program and resided
there from October 25 to December 3, when she was observed arguing with
father on the phone. That same day, she reported to the police that she had
been beaten by father and another man. She informed the social worker that
she had been attacked by some of father’s relatives. Mother was bruised on
one arm, her other arm and hand were medically wrapped, and she had a
neck brace. Due to this incident, mother was moved to another transitional
housing program on December 6, but was observed arguing with father there
that same day. Mother was terminated from the second housing program on
December 9 after it learned that mother had posted an ad for prostitution
services on November 21. The program expressed concern that father and his
family had learned of mother’s whereabouts and that mother’s behaviors
were putting herself and others at risk.
      On December 15, mother was observed at a mall with father. The next
day, she claimed to be living with a friend in Rodeo. Later she reported
moving to Lodi and being kicked out of her housing for no reason. From
December 20, 2019, to January 3, 2020, mother posted 32 prostitution ads
from three different prostitution websites. She would not tell the social



                                       4
worker where she was living. Given the chaos surrounding mother, she made
little progress on her case plan other than completing a parenting class.
      At the six-month review on January 16, 2020, a contested hearing was
set for March 5. On that date, father’s reunification services were
terminated, but the parties stipulated to extend services for mother to the
12-month review. In agreeing to extend mother’s services, Bureau counsel
stated: “[W]e’ve had a lot of discussions, and the bottom line is the
department is very understanding of the fact that [mother] came in through
our system as a dependent. She has been a victim of different forms of abuse
in her youth. She is considered to be a CSEC person/victim. [¶] And she—
things are somewhat spiraling for her out of control. And the department
wants to do everything in its power to assist her to try to get things back on
track before it’s too late for her.” Although the 12-month date was only three
months out, the Bureau wanted to help mother reengage in services and get
her some mental health assistance.
      In advance of the 12-month hearing, the Bureau filed reports indicating
that mother had been complying with her services. She was meeting with a
domestic violence counselor weekly by telephone, participating in weekly
telephone counseling sessions, working with her CSEC counselor, and having
regular video visits with I.Z.B. Mother also completed a mental health
assessment and was seeing a psychiatrist regularly for medication
management. She had been taking all prescribed medications but stopped
some of them after discovering she was again pregnant. She had obtained
employment. Although mother initially had a number of drug testing
no-shows, more recently she had been consistently testing negative.
Nevertheless, the Bureau recommended that mother’s reunification services
be terminated. Although mother appeared to have ceased her involvement



                                       5
with father and was participating in her case plan, the social worker opined
that mother had not made significant enough changes in her behavior and
did not appear to understand the risks and safety concerns for herself and
her young infant.
      In February 2020, mother was caught on camera physically fighting
with another woman outside of a restaurant. Mother had also engaged in
sexually explicit behaviors and posted videos with an unknown male partner
online. On July 20, 2020, mother described an incident on social media in
which she had allowed a coworker and her boyfriend to stay with her because
they were homeless. Mother expressed that the coworker took advantage of
her and had toxic interactions with her boyfriend. In the post, mother
threatened to “draw blood” and stated that her boyfriend had a gun. After
mother kicked them out of her apartment, the coworker started an
altercation with mother at work, pushing mother. On July 22, mother
reported being groped and harassed by an older man whom she did not know
at a Chinese restaurant. Although mother stated she was again pregnant,
she refused to sign any releases so that the Bureau could speak to her doctor.
      A contested 12-month review hearing was held on August 6, 2020.
Testimony by mother revealed that, earlier that day, another domestic
violence incident had occurred after mother’s roommate posted online that
mother was dead. Mother’s family members became upset and came to the
residence. A fight ensued between mother’s family and the roommate’s
family. Mother admitted that she had falsely reported that the police broke
down her door because she was trying to protect her roommate. Mother also
testified that she had a relatively new boyfriend, but she was taking some
space from him to work on her mental health and her case plan. Her
previous boyfriend had been set up and killed by others on May 7, 2020. The



                                      6
social worker testified that she did not believe mother had sufficient insight
to protect her daughter and she was “not certain that [mother] can prevent
future domestic violence incidents.” She remained concerned that mother
continued to report inaccurate information both to herself and to other
professionals.
      The juvenile court specifically credited the testimony of the social
worker and found mother’s testimony not credible. Although the court
commended mother for her recent participation in services, it found that
there was “a great deal of instability and chaos in her life.” The court
expressed particular concern about mother’s continued risky and unwise
behaviors. It concluded that “although she’s taken the classes and has been
able to articulate a safety plan, she is not, in fact, able to keep herself safe
and, by extension, her daughter safe if her daughter were with her.” The
juvenile court thus found that mother had not made substantial progress
with her case plan because “her behavior does not suggest that she has fully
internalized and can apply the lessons from the domestic violence classes.”
The court further found by clear and convincing evidence that there was no
substantial probability that I.Z.B. could be returned to mother if services
were extended to 18 months. The court therefore terminated mother’s
reunification services and set the matter for a permanency planning hearing
pursuant to section 366.26 so that a permanent out-of-home plan could be
established for I.Z.B. This timely petition followed.
                                 DISCUSSION
      In this petition, mother contests the termination of her reunification
services. Specifically, she challenges the juvenile court’s finding that there
was no substantial probability I.Z.B. could be returned to her care by the
18-month review date. She also argues that reasonable reunification services



                                         7
were not provided to her. We review both of these determinations for
substantial evidence. (Sara M. v. Superior Court (2005) 36 Cal. 4th 998, 1018;
In re Shaundra L. (1995) 33 Cal. App. 4th 303, 316.)
      Substantial evidence is “reasonable, credible evidence of solid value
such that a reasonable trier of fact could make the findings challenged.” (In
re Brian M. (2000) 82 Cal. App. 4th 1398, 1401.) “The issue of sufficiency of
the evidence in dependency cases is governed by the same rules that apply to
all appeals. If, on the entire record, there is substantial evidence to support
the findings of the juvenile court, we uphold those findings. [Citation.] We
do not pass on the credibility of witnesses, attempt to resolve conflicts in the
evidence or evaluate the weight of the evidence. Rather, we draw all
reasonable inferences in support of the findings, view the record most
favorably to the juvenile court’s order, and affirm the order even if other
evidence supports a contrary conclusion.” (In re Megan S. (2002)
104 Cal. App. 4th 247, 251 (Megan S.); see Kevin R. v. Superior Court (2010)
191 Cal. App. 4th 676, 688–689.)
      Where a finding below is made by clear and convincing evidence, we
bear in mind that standard when conducting our substantial evidence review.
(Conservatorship of O.B. (2020) 9 Cal. 5th 989, 1005 [“[W]hen presented with
a challenge to the sufficiency of the evidence associated with a finding
requiring clear and convincing evidence, the [appellate] court must determine
whether the record, viewed as a whole, contains substantial evidence from
which a reasonable trier of fact could have made the finding of high
probability demanded by this standard of proof.”]; see T.J. v. Superior Court
(2018) 21 Cal.App.5th 1229,1239 [“ ‘[w]e review the record in the light most
favorable to the trial court’s order to determine whether there is substantial
evidence from which a reasonable trier of fact could make the necessary



                                        8
findings based on the clear and convincing evidence standard’ ”].) Mother
bears the burden of establishing that the juvenile court’s findings were not
adequately supported. (Megan S., supra, 104 Cal.App.4th at p. 251.) We
conclude that she cannot meet this burden on the record before us.
A.    Extension of Services to 18 Months
      When a dependent child is removed from parental custody, “the
juvenile court ordinarily must order child welfare services for the minor and
the parent for the purpose of facilitating reunification of the family. (§ 361.5,
subd. (a).) For a child under three years of age at the time of removal, as
[I.Z.B.] was, reunification services are presumptively limited to six months.”
(Tonya M. v. Superior Court (2007) 42 Cal. 4th 836, 843 (Tonya M.).) This is
because the “ ‘ “unique developmental needs of infants and toddlers” ’
[citation] justif[y] a greater emphasis on establishing permanency and
stability earlier in the dependency process.” (M.V. v. Superior Court (2008)
167 Cal. App. 4th 166, 175 (M.V.).)
      Thus, as our high court has explained, for the parent of a child under
three at the time of removal, the statutory scheme of providing reunification
services establishes “three distinct periods and three corresponding distinct
escalating standards.” (Tonya M., supra, 42 Cal.4th at p. 845.) In the first
period—a phase from the jurisdictional hearing to the six-month review
hearing where services are “presumed”—“services are afforded essentially as
a matter of right.” (Ibid.) In the second period—a phase from the six-month
review hearing to the 12-month review hearing where services are
“possible”—“a heightened showing is required to continue services.” (Ibid.;
see § 366.21, subd. (e)(3) [requiring the court to continue the case to the
12-month hearing where “there is a substantial probability that the child . . .
may be returned to his or her parent . . . within six months” (italics added)].)



                                        9
And in the third period—a phase from the 12-month review hearing to the
18-month review hearing where services are “disfavored” (Tonya M., at
p. 845.)— services can be continued only if there is a “substantial probability
that the child will be returned” within the extended time period (§ 366.21,
subd. (g)(1) (italics added)), and “the juvenile court finds specifically that the
parent has ‘consistently and regularly contacted and visited with the child,’
made ‘significant progress’ on the problems that led to removal, and
‘demonstrated the capacity and ability both to complete the objectives of his
or her treatment plan and to provide for the child’s safety, protection,
physical and emotional well-being, and special needs.’ ” (Tonya M., at p. 845,
quoting § 366.21, subd. (g)(1)(A)-(C); see M.V., supra, 167 Cal.App.4th at
p. 178 [“the court can only continue the case to the 18-month review if it finds
a substantial probability the child will be returned to the parent; moreover,
the court must find all three of the listed factors to justify a finding of a
substantial probability the child will be returned to his or her parent”].)
      In the present case, mother argues that she consistently and regularly
had positive visits with I.Z.B. Mother further claims that she was largely
compliant with her case plan and thus had done enough to warrant the
continuation of services to the 18-month review. She faults the juvenile court
for failing to consider her youth and extensive history of abuse when refusing
to extend her reunification period. And she asserts the juvenile court’s
conclusion that she could not reunify with I.Z.B. by the 18-month date was
pure speculation.
      As an initial matter, we note that an 18-month review hearing must
“occur within 18 months of the date the child was originally taken from the
physical custody of his or her parent.” (§ 366.21, subd. (g)(1).) In the present
case I.Z.B. was removed from mother’s physical custody on May 16, 2019.



                                        10
Thus, the juvenile court was required to consider whether there was a
substantial probability of return in light of the time remaining, a period of
slightly over three months. (See Tonya M., supra, 42 Cal.4th at p. 846 [“if at
most four months remain until the next review hearing (i.e., the 12-month
hearing or 18-month hearing), at most only four months of services can by
law be ordered, and the juvenile court therefore should consider only what
the impact of those four months of services would be on the parent and
child”].)
      There is no dispute that mother maintained consistent, regular, and
positive contact with I.Z.B. and that she actively engaged in her reunification
plan. Indeed, the juvenile court commended mother for her participation in
services and the progress she had made. We too applaud mother’s efforts,
especially in light of her traumatic history, and hope that she will continue to
take advantage of available services and work toward stabilizing her life
circumstances.
      However, substantial evidence supports the juvenile court’s finding
that I.Z.B. was unlikely to be returned to mother within the approximately
three months remaining before the expiration of the 18-month review period.
Despite the many services provided to her, mother continued to involve
herself in violent and dangerous interactions with others, such as the dispute
with her coworker, her physical altercation with another woman at a fast
food restaurant, and the brawl between two families which resulted from her
roommate’s fake report of mother’s death. The social worker expressed
concern about mother harming others, risking her safety, and reporting
inaccurate information. She opined that mother had not gained sufficient
insight to protect I.Z.B., and she was “not certain” mother could “prevent
future domestic violence interactions.” The juvenile court agreed, noting that



                                       11
mother gets into “an extraordinary number of arguments and altercations
and engages in dangerous behavior that does pose risk to her and would pose
risk to [I.Z.B.] if [I.Z.B.] were in her custody.” The juvenile court expressly
found the social worker credible and mother not credible.
      Contrary to mother’s contention, the court was clearly aware of
mother’s youth, her history of abuse, and her CSEC status. Indeed, the
parties stipulated to continue services from the 6-month review to the
12-month review largely to give mother more time given her difficult personal
history. The court nevertheless concluded, based on mother’s ongoing risky
and dangerous behaviors, that mother had not made substantial progress
with her case plan as of the 12-month date because she had failed to
sufficiently internalize what she had learned in her domestic violence classes.
This finding is amply supported by the record. (See § 366.21, subd. (g)(1)(B)
[disallowing extension of services to the 18-month mark where a parent fails
to make “significant progress in resolving problems that led to the child’s
removal from the home”].) The court additionally found, by clear and
convincing evidence, no substantial probability that I.Z.B. would be returned
to mother if services were extended. (See id., subd. (g)(1).) We decline to
reweigh the evidence in this difficult case. (See In re Casey D. (1999) 70
Cal. App. 4th 38, 52–53 [the juvenile court alone determines where the weight
of the evidence lies].)
II.   Reasonable Services
      Pursuant to section 366.21, subdivision (g)(1), the juvenile court must
continue reunification services past the 12-month hearing if it finds that
reasonable services have not been provided to a parent. Reunification
services, which play a critical role in dependency proceedings, must be
tailored to the particular needs of the family. (§ 361.5; In re Alanna A. (2005)



                                        12
135 Cal. App. 4th 555, 563; David B. v. Superior Court (2004) 123 Cal. App. 4th
768, 793.) We evaluate the reasonableness of the Bureau’s reunification
efforts according to the circumstances of each case. (Robin V. v. Superior
Court (1995) 33 Cal. App. 4th 1158, 1164.) To support a finding that
reasonable services were offered or provided, “the record should show that
the supervising agency identified the problems leading to the loss of custody,
offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made
reasonable efforts to assist the parents in areas where compliance proved
difficult.” (In re Riva M. (1991) 235 Cal. App. 3d 403, 414.) “The standard is
not whether the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal. App. 4th 538, 547.) Mother
asserts here that the juvenile court erred in finding that reasonable
reunification services were provided to her, essentially arguing that the
Bureau failed to sufficiently prioritize her mental health services. We
disagree.
      We first address the Bureau’s contention that mother has forfeited this
claim by failing to raise it below. It is true that, as a general rule, an
appellate court will not consider a challenge to a ruling that could have been
but was not raised in the trial court. (In re S.B. (2004) 32 Cal. 4th 1287, 1293,
superseded by statute on other grounds as stated in In re S.J. (2008) 167
Cal. App. 4th 953, 962.) This forfeiture doctrine has been applied in
dependency proceedings in a wide variety of contexts. (See In re Dakota S.
(2000) 85 Cal. App. 4th 494, 502 [collecting cases].) However, at the 12-month
review hearing, the Bureau bears the burden of establishing by clear and
convincing evidence that it provided the parent reasonable reunification



                                        13
services, and the juvenile court must find that the Bureau satisfied this
burden before it can terminate services. (In re K.C. (2012) 212 Cal. App. 4th
323, 329.) A parent’s insufficiency-of-the-evidence challenge to a mandatory
finding such as this is not forfeited by failure to object below. (See In re
Javier G. (2006) 137 Cal. App. 4th 453, 464 [“Even if the parent does not
contest the state of the evidence, he or she preserves the right to challenge it
as insufficient to support a particular legal conclusion.”].) Stated another
way, when the merits of a case are contested, a parent is not required to
object to the agency’s failure to carry its burden of proof. (In re Brian P.
(2002) 99 Cal. App. 4th 616, 622–623.) As a general matter, mother has not
forfeited her claim that the Bureau provided insufficient services to address
her mental health needs.
      In arguing that her services were inadequate, however, mother asserts
that while she agreed to participate in a mental health assessment at the
June 2019 jurisdictional hearing, the Bureau did not facilitate that
assessment until the six-month review in March 2020. She argues that she
might have made more progress had she started working on her mental
health earlier. To the extent mother is challenging the Bureau’s failure to
include a mental health assessment in her initial case plan, mother has
forfeited that argument by failing to challenge the content of the reunification
plan by direct appeal from the dispositional order. (See In re Julie M. (1999)
69 Cal. App. 4th 41, 47.) Moreover, when the parties stipulated to continuing
mother’s reunification services at the six-month review, the juvenile court
found by clear and convincing evidence that reasonable reunification services
had been provided by the Bureau to mother, and mother did not appeal from
the six-month order. Thus, mother cannot complain about the adequacy of




                                        14
her services during this first six-month period. (See Steve J. v. Superior
Court (1995) 35 Cal. App. 4th 798, 812.)
      With respect to the provision of services for the remaining period,
substantial evidence supports the juvenile court’s finding that reasonable
services were offered or provided to mother in this case. Indeed, mother has
received an abundance of services, not only in these proceedings but also in
her own dependency action and from her CSEC resources. While it is unclear
on this record why the Bureau did not include a mental health assessment in
its original reunification plan, counseling was included. It also appears that
mother had previously received some mental health services as she had been
prescribed psychotropic medications that she was failing to take at the time
this petition was filed. Mother’s inability to make progress on her
reunification plan at the beginning of this case had less to do with the
adequacy of the services provided and more to do with her continued
behaviors that placed her in dangerous and risky situations, including
repeated incidents of domestic violence. While it is true that mother
participated in the many services provided to her after the six-month review,
she was unfortunately not able to internalize and apply those lessons in a
sustained way within the statutory timeframes established to provide
permanence for her young daughter.
                                DISPOSITION
            The petition is denied on the merits. (See § 366.26,
subds. (l)(1)(C), (l)4(B).) Because the permanency planning hearing in this
matter is set for December 3, 2020, this opinion is final as to this court
immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).) Mother’s request for
a stay of the permanency planning hearing is denied as moot.




                                       15
                                      _________________________
                                      Sanchez, J.


WE CONCUR:


_________________________
Humes, P. J.


_________________________
Margulies, J.




A160786 I.B. v. Superior Court



                                 16